27 A.3d 1210 (2011)
208 N.J. 340
In the Matter of Philip C. PROTHRO, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-148 September Term 2010, 068838
Supreme Court of New Jersey.
October 5, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-061, concluding that PHILIP C. PROTHRO of JERSEY CITY, who was admitted to the bar of this State in 2005, should be disciplined for violating RPC 8.1(a)(knowingly making a false statement of material fact to a disciplinary authority), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that PHILIP C. PROTHRO is hereby censured; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.